Citation Nr: 9933918	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  95-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1986 to February 
1994.  This appeal arises from an August 1994 rating decision 
of the Pittsburgh, Pennsylvania, Regional Office (RO) which 
denied service connection for a left wrist, bilateral ankle, 
and low back disabilities.  The veteran appealed these 
determinations.

This case was remanded by the Board of Veterans' Appeals 
(Board) in May 1997 for development of the medical evidence.  
In July 1998, the veteran moved his residence and his claims 
file was transferred to the appropriate RO in Philadelphia, 
Pennsylvania.  The case has now returned for final appellate 
consideration.


FINDINGS OF FACT

1.  The veteran has not submitted appropriate medical 
evidence of the a current left wrist disability and, 
therefore, has not presented a plausible claim for service 
connection.

2.  The veteran has not submitted appropriate medical 
evidence of the a current right ankle disability and, 
therefore, has not presented a plausible claim for service 
connection.

3.  The veteran has not submitted appropriate medical 
evidence of the a current left ankle disability and, 
therefore, has not presented a plausible claim for service 
connection.

4.  The veteran has not submitted appropriate medical 
evidence of the a current low back disability and, therefore, 
has not presented a plausible claim for service connection.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a left wrist disability.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a right ankle disability.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran has not submitted a well-grounded claim for 
service connection for a left ankle disability.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The veteran has not submitted a well-grounded claim for 
service connection for a low back disability.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was given an enlistment examination in February 
1985.  He reported no previous medical history of any left 
wrist, bilateral ankle, or low back disorders or injuries.  
On examination, his upper and lower extremities, spine, and 
musculoskeletal system were normal.  Another comprehensive 
physical examination was provided to the veteran in July 
1985.  He again denied any medical history of a left wrist, 
bilateral ankle, or low back disability.  On examination, his 
upper and lower extremities, spine, and musculoskeletal 
system were normal.  

The service medical records report the veteran's complaints 
of left ankle pain after falling off of a jet-ski in June 
1987.  The assessment was inversion ankle sprain  In October 
1987, the veteran claimed that he had stepped in a mud puddle 
while running and twisted his left ankle.  The diagnosis was 
injury to left ankle.  The ankle was wrapped in an ace 
bandage and he was given crutches to use while walking. .  In 
early November 1987, the veteran again claimed that he had 
fallen in a hole and twisted his left ankle the week before 
and twisted the ankle two more times.  He asserted that he 
had pain in this ankle.  The assessment was resolving 
secondary sprain.

A service medical record of late April 1988 reported that the 
veteran had sustained an eversion injury to his right ankle a 
few days before.  An X-ray of the ankle revealed a soft 
tissue injury.  He was given crutches to use when walking.  
The assessment was Grade II right ankle sprain.  In early May 
1988, the veteran complained of low back pain that he felt 
might be related to his use of crutches.  The assessment was 
resolving, mild muscular strain with a normal examination.  A 
few days later the veteran was seen for follow-up on his 
right ankle sprain.  The assessment was resolving secondary 
right ankle sprain.

On a dental health questionnaire dated in February 1989, the 
veteran denied any medical history of painful joints.  In 
November 1989, the veteran complained of mid-back pain over 
the preceding three days.  He denied any history of back pain 
or trauma.  The assessment was moderate mid-back strain.  The 
veteran was instructed to return to sickbay in five days, or 
sooner, if needed.

The veteran was afforded a reenlistment examination in 
February 1990.  On examination, his upper and lower 
extremities, spine, and musculoskeletal system were normal.  
He completed a medical history questionnaire in March 1990.  
He did not report any medical history of a left wrist, 
bilateral ankle, or low back disability.  The veteran was 
given physical examinations in connection with his 
authorization to operate motor vehicles in September 1990 and 
September 1991.  On both examinations, his spine, upper and 
lower extremities were within normal limits.  The veteran 
also completed dental health questionnaires in April 1991 and 
March 1992.  On both questionnaires, he denied any medical 
history of painful joints.

A service medical record dated in May 1992 reported the 
veteran's complaints of left wrist pain when pressure is 
applied.  He claimed that this pain had existed for the past 
two months, but he was unaware of its etiology.  The 
assessment was synovitis.  In late May 1992, it was reported 
that despite the use of medication and a splint, his left 
wrist continued to hurt.  An X-ray of the left wrist was 
reported to be within normal limits.  The assessment was left 
wrist synovitis.  The veteran's continued left wrist 
complaints elicited an assessment in early June 1992 of left 
wrist tenosynovitis.  By late June 1992, the examiner 
reported that the veteran's left wrist pain now only occurred 
when attempting fine rotational movement.  The assessment was 
"frequent re-injuries."  The veteran complained of low back 
pain of one week's duration in late November 1992.  However, 
later in the examination the veteran claimed that his low 
back pain had existed for the past seven weeks and that he 
had a previous history of similar episodes.  The assessment 
was mechanical low back pain.

The veteran was given a comprehensive physical examination in 
January 1993.  He reported a medical history that included 
recurrent back pain and foot trouble.  This medical history 
was summarized by the examining physician as mechanical low 
back pain for which the veteran was last seen in November 
1992 and status post recurrent bilateral ankle sprain.  On 
examination, his upper and lower extremities, spine, and 
musculoskeletal system were all found to be normal.  The 
veteran was given another physical examination for the 
purpose of operating a motor vehicle in March 1993.  His 
spine, upper and lower extremities were within normal limits.  
On a dental health questionnaire dated in March 1993, the 
veteran denied any prior history of painful joints.

A separation examination was afforded the veteran in June 
1993.  He again claimed a medical history that included 
recurrent back pain and foot trouble.  The examiner 
summarized this history as recurrent back pain from lifting 
heavy weights in 1987 and right foot pain when marching.  The 
physician opined that the veteran's foot pain was not 
considered disabling.  On examination, the veteran's upper 
and lower extremities, spine, and musculoskeletal system were 
found to be normal.  However, this examination summarized the 
veteran's defects to include chronic back pain.  An emergency 
care record of December 1993 reported that the veteran had 
injured his left ankle after being tripped during a 
basketball game.  His complaint was left ankle pain.  The 
diagnosis was Grade I left ankle sprain.  On a dental health 
questionnaire dated in December 1993, the veteran denied any 
medical history of painful joints.

The veteran filed a claim with the VA in March 1994 for 
service connection for left wrist, bilateral ankle, and low 
back disabilities.  He was given a VA examination in August 
1994.  However, the examination report merely consisted of 
range of motion findings.  X-rays of his left wrist, both 
ankles, and lumbar spine were all reported to be normal.  By 
rating decision of late August 1994, the RO denied the 
veteran's claims for service connection.  It was determined 
by the RO that the veteran's complaints during his military 
service regarding his left wrist, both ankles, and low back 
were temporary conditions that resolved with treatment.  
Therefore, the veteran had not sustained a permanent 
disability with any of these joints.  The veteran appealed 
this determination.

At his hearing on appeal in May 1995, the veteran testified 
that he had no problems with his left wrist, either ankle, or 
low back prior to his military service.  He claimed that he 
had strained his wrist at some point while working as a 
mechanic in the military.  The veteran alleged that since 
that injury his left wrist has bothered him every other 
month.  After his wrist injury, he was assigned to office 
work until it could be used for "normal everyday things."  
However, the veteran claimed that after this injury his left 
wrist would hurt if he did any type of heavy lifting.  He 
asserted that he had injured his left ankle during physical 
training in the military.  The veteran testified that after 
this injury he had favored his left ankle which in turn led 
to injuring his right ankle injury.  He also developed sharp, 
stabbing pain in his back about the same period.  The veteran 
alleged that occasional swelling and pain continued to bother 
these joints after his military service.  He asserted that 
these problems had prevented him from seeking employment in 
the only field he was qualified for after the military, which 
was "heavy and hard labor."  It was acknowledged by the 
veteran that he currently worked as a driver delivering 
pizzas.  He also testified that at some point after his 
military service he had worked as a driver for a moving 
company.  During this employment, he claimed that he had 
fallen down a set of stairs after his ankle had given out on 
him.  He alleged that he could not afford medical insurance 
since his separation from the military and had been forced to 
self-treat his joint problems with applied heat and over-the-
counter pain medication.  The veteran claimed that his VA 
examiner in August 1994 had told him that his ankles appeared 
to be weak.  It was also asserted that his family members who 
were medics in the military felt he had weak ankles.  
However, he acknowledged that no medical professional had 
ever told him that he had degeneration or arthritis in the 
joints of question.  The only medical treatment he received 
for his disabilities was during his military service.  The 
veteran was advised by the hearing officer that he should 
provide documentation from a medical professional that he had 
a current disability in the claimed joints.

A VA general medical examination was provided to the veteran 
in July 1995.  He complained of pain and weakness in his 
ankles.  The veteran also complained of left wrist pain when 
he carried heavy objects and chronic low back pain.  It was 
reported that the veteran limped due to stress fracture of 
the left great toe that was incurred two days before the 
examination.  On examination, there was no deformity or 
limitation of motion in the extremities or back.  There was 
no evidence of pain on motion.  Standing, squatting, 
supination, pronation, gait, posture, and coordination were 
all found to be normal.  There were no motor or sensory 
deficits.  His deep tendon reflexes were equal and 
symmetrical.  There was no deformity or anatomical defects 
found on examination.  The veteran had good function of his 
hand and fingers with good grasping capacity.  There was no 
spasm of the "lumboparavertebral" muscles and straight leg 
raises were negative on both sides.  X-rays of the left 
wrist, both ankles, and the lumbar spine were all reported to 
be negative.  The diagnoses included "receival" 
hyperextension injury of the left wrist, low back pain 
syndrome, and lower back strain.

The Board remanded this case to the RO in May 1997 for 
development of the medical evidence.  Specifically, it was 
noted by the Board the examination report of July 1995 
contained inconsistencies and what appeared to be 
typographical errors.  It was determined that another 
examination was required.  By letter of June 1997, the RO 
contacted the veteran by letter and requested that he 
identify the medical professionals that had treated his 
claimed disabilities.  He was informed that it was his 
ultimate responsibility to submit this evidence to the VA and 
that his failure to do so could have adverse effects on his 
claims.  The veteran's representative responded in June 1998 
that the veteran had no additional information to submit 
regarding his claims for service connection.

However, the veteran's private medical records dated in 1994 
and 1995 were received by the RO in September 1998.  An 
outpatient record of mid-November 1994 reported that the 
veteran had twisted his left ankle while carrying a table and 
fell down three steps injuring his right leg.  He complained 
that his right leg felt like it was on fire.  The impression 
was right leg abrasion and superficial vein thrombosis.  An 
outpatient record dated two days later noted follow-up 
treatment for the veteran's fall.  He claimed that his leg 
injury had seen marked improvement in the last two days.  The 
examiner reported that the veteran worked for a trucking 
company, was on his feet a lot and was required to move heavy 
materials.  The assessment was resolving superficial 
phlebitis.  No findings were reported regarding the veteran's 
ankles.

In an outpatient record of October 1995, the veteran 
complained of a pain between his shoulder blades after doing 
lifting and twisting at work that same morning.  He reported 
a history of previous back pains.  On examination, there was 
tenderness on the medial scapular and thoracic spine.  The 
diagnosis was parascapular strain.  His prognosis was good.

The veteran was afforded another VA orthopedic examination in 
February 1999.  It was specifically noted by the examiner 
that he had reviewed the veteran's medical history prior to 
examination.  The examiner then noted in detail the relevant 
parts of the veteran's medical history contained in his 
claims file.  In addition to the medical history of record, 
the veteran claimed that he had sustained another injury to 
his back while working for a moving company in 1996.  He 
alleged that his back pain from this injury lasted three 
weeks, but acknowledged that it had not resulted in any time 
lost from work.  He also reported that he had not sought 
medical treatment for this injury.  His current complaints 
included an intermittent dull ache in his back and a feeling 
of weakness in his ankles.  However, he acknowledged that his 
left ankle did not give him any trouble.  On examination, his 
left wrist had no evidence of swelling, tenderness, or 
synovitis.  This joint was reported to have full range of 
motion.  An examination of the ankles revealed full range of 
motion with no tenderness or swelling.  However, the left 
ankle evidenced minimal laxity with a clicking of the ankle 
mortice on medial lateral stress.  There was full range of 
motion in the low back with no evidence of pelvic tilt, 
sciatic scoliosis, or tenderness.  Subsequent X-rays of the 
ankles were reported to be normal and those of the left wrist 
and lumbar spine were found to be negative.  The diagnoses 
were normal left wrist, ankle joints, and low back.  

The February 1999 VA examiner also provided the following 
comments:

The history clearly documents that [the 
veteran] had a wrist problem which was 
followed on 3 separate occasions.  There 
was no additional further follow-up.  
Therefore, clearly, this was self-
limiting entity of sprain in nature.  As 
far as the ankle is concerned, there is 
clinically only non-significant laxity on 
manual examination.  On the basis of the 
history following the discharge, there is 
no objectively documentable pathology in 
either ankle joint.  As far as the low 
back is concerned, there is no evidence 
that the [veteran] is suffering from any 
significant back abnormality.  Judging 
from the fact that he had been working 
for a moving company and now he is 
working as a truck driver.  This would 
indicate that the facts speaks for itself 
that the [veteran] does not have any 
permanent back problem related to the 
isolated complaint of the muscular 
strain-type while he was in the service.  
Furthermore, there was no need for 
medical attention after his discharge.  

A supplemental statement of the case (SSOC) was issued to the 
veteran in July 1999.  It was determined by the RO that the 
veteran's claims for service connection were not well-
grounded, as there was no medical evidence of a current, 
chronic disability associated with his left wrist, ankles, or 
low back.  


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


III.  Analysis.

Initially, the Board notes that the veteran has been informed 
of the requirements of a well-grounded claim for service 
connection.  He was directly told of the need to establish a 
current disability and its association with his military 
service by the submission of competent medical evidence.  
This was accomplished during his hearing on appeal in May 
1995, in the Board's remand instructions of May 1997, and the 
RO's letter of June 1997.  At his hearing on appeal, the 
veteran claimed that he had relatives in the military who 
were medical professionals and had told him that he had weak 
ankles.  As noted above, the hearing officer then 
specifically informed the veteran to submit such evidence to 
the VA.  The veteran's representative has provided a brief to 
the Board in October 1999 outlining reasons why the veteran's 
claim should be found to be well-grounded.  The undersigned 
finds that the veteran has received adequate notification of 
the requirements for the submission of a well-grounded claim 
and an opportunity to submit contentions on this point. 
Therefore, the VA has met is duty to inform the veteran of 
the requirements for a submission of a well-grounded claim.  
See Robinette v. Brown, 8 Vet. App. 69 (1995); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The service medical records noted several complaints of 
recurrent pain in his left wrist, both ankles, and low back.  
These complaints were usually attributed to a sprain or 
muscular strain.  Every comprehensive physical examination 
given to the veteran during his military service found these 
anatomical areas normal.  In his separation examination of 
June 1993, the examiner noted that the veteran's defects 
included chronic back pain.  However, the actual examination 
findings failed to reveal any abnormality associated with his 
spine or musculature.

The VA examination of July 1995 diagnosed some type of left 
wrist disorder and a low back strain.  However, all the 
clinical findings reported on this examination failed to 
reveal any abnormalities with the anatomical areas in 
question.  On this basis, it is determined by the undersigned 
that these diagnoses were solely based on the veteran's 
recited history and not on a finding of a current disorder.

A second VA examination of February 1999 failed to elicit 
clinical findings of any abnormality associated with the 
veteran's left wrist, right ankle, or low back.  All were 
diagnosed as normal.  However, the examiner did note some 
laxity in the left ankle on manipulation.  As detailed in the 
factual background, this examiner opined that this noted 
laxity was "non-significant" and did not rise to the level 
of a permanent pathology.  He diagnosed the left ankle as 
normal.  It was opined by this examiner, after a thorough 
review of the veteran's medical history, that the veteran had 
strains and/or sprains to this ankles, left wrist, and low 
back that were transient in nature and did not result in any 
permanent disability.

The private medical evidence only indicated treatment of 
sporadic strains and injuries that were attributed to the 
veteran's post-service employment.  There is no objective 
opinion in the private medical evidence that has related any 
of his current injuries or complaints to an in-service 
origin.  While the outpatient record of November 1994 noted 
the veteran's claim that he had fallen down a set of stairs 
and injured his right leg due to his ankle twisting, this 
medical report failed to note any abnormalities associated 
with the veteran's ankles.  Neither has the veteran presented 
evidence that his claimed service incurred disabilities have 
limited his employment.  At his hearing on appeal, the 
veteran claimed that these disabilities had prevented him 
from obtaining employment in manual labor.  However, the 
private outpatient records and the VA examination report of 
February 1999 clearly indicate that the veteran is currently 
employed with a moving company and required to do heavy 
lifting.

The veteran has claimed that he currently has left wrist, 
bilateral ankle, and low back disabilities that are the 
result of injuries during his military service.  As a lay 
person, the veteran is not competent to render opinions on 
diagnoses or etiology.  The veteran is competent to provide 
evidence on symptomatology and its chronicity.  Zang v. 
Brown, 8 Vet. App. 246 (1995).  However, the veteran's 
testimony and related symptoms on post-service examination 
indicate that he only has intermittent symptoms and appear to 
be related to strains and re-injuries from his post-service 
work environment.  His claims of self-treatment and the 
inability to obtain post-service medical treatment are 
inconsistent with the private medical evidence noting 
treatment of his nonservice-connected injuries.  Therefore, 
the undersigned finds that the veteran has not presented 
consistent evidence of chronic symptomatology associated with 
a left wrist, bilateral ankle, and/or low back disabilities.

There is no medical evidence in recent years to indicate that 
the veteran currently suffers with chronic disorders 
associated with his in-service left wrist, bilateral ankle, 
or low back injuries.  Without a medical diagnosis indicating 
current disabilities, the veteran's claims are not well-
grounded under either the Caluza or Savage tests.  In the 
brief of October 1999, the veteran's representative contented 
that the veteran was entitled to certain development by the 
VA prior to a finding of whether his claims were well-
grounded based on provisions of the VA's Adjudication 
Procedure Manual M21-1, Part III, para. 1.03(a) and Part IV, 
para. 2.10(f).  The Court specifically held in Morton v. 
West, 12 Vet. App. 477 (1999), that these provisions were not 
substantive rules and, therefore, did not create enforceable 
rights.  As there is no duty to assist under the provisions 
of 38 U.S.C.A. § 5107(a)(West 1991) in a claim that is not 
well-grounded, the VA is prohibited from assisting the 
veteran in the further development of his current claims.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, 
service connection for left wrist, bilateral ankle, and low 
back disabilities are denied.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a left 
wrist disability, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a right 
ankle disability, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a left 
ankle disability, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a low 
back disability, this appeal is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

